DETAILED ACTION
This Office Action is responsive to the application filed on June 27, 2019. Claims 21-40 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election without traverse of Species A in the reply filed on January 03, 2022 is acknowledged.  
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
6,708,495
“CALVEZ”
2017/0058778
“BLOOM”
4,283,096
“PICARD”
7,249,462
“AUMONT”







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over CALVEZ in view of BLOOM.  
Re Claim 21, CALVEZ teaches a flow path assembly of a gas turbine engine, the flow path assembly comprising: an outer casing [12a, 12b] comprising a metal material (2:58-64) having a first coefficient of thermal expansion (3:41-43); a ceramic structure 26 comprising a ceramic material [ceramic composite] (3:12-28) having a second coefficient of thermal expansion (3:41-43); and a mounting component [one tongue 58] having a first end 62 of a third coefficient of thermal expansion (inherent) attached to the outer casing (via ring 66a and fixing means 52) and having a second end 70 of a fourth coefficient of thermal expansion (inherent) attached to the ceramic structure (via fixing means 74 and ring 78a) (3:54 to 4:21). However, CALVEZ fails to teach wherein the mounting component is constructed from at least two different materials 
BLOOM teaches an analogous assembly including an outer casing [136, 182] comprising a metal material having a first coefficient of thermal expansion (¶¶0033, 0046; Figs. 2-3); a ceramic structure 108 comprising a ceramic material having a second coefficient of thermal expansion (¶0032; Figs. 2-3); and a mounting component [148, 166] having a first end 170 of a third coefficient of thermal expansion (α-H1) and a second end (172) of a fourth coefficient of thermal expansion (α-H2). BLOOM teaches wherein the mounting component is constructed from at least two different materials transitioning from the first end to the second end such that the third coefficient of thermal expansion is different from the fourth coefficient of thermal expansion (¶¶0038-0040). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the assembly of CALVEZ such that the mounting component is constructed from at least two different materials transitioning from the first end to the second end such that the third coefficient of thermal expansion is different from the fourth coefficient of thermal expansion as taught by BLOOM, in order to facilitate respective ends of the mounting component that are configured to expand in a manner consonant with the corresponding one of the ceramic structure and outer casing and/or such that coefficients of thermal expansion are matched (BLOOM ¶0048).
Re Claim 22, CALVEZ in view of BLOOM teaches the flow path assembly as in claim 21 as discussed above. However, CALVEZ in view of BLOOM as discussed above fails to teach wherein the third coefficient of thermal expansion is within 50% of the first coefficient of thermal expansion, and wherein the fourth coefficient of thermal expansion is within 300% of the second coefficient of thermal expansion. 
BLOOM further teaches metals may have coefficients of thermal expansion ranging between 7.8 to 8.5 x10-6 (consonant with the first coefficient of thermal expansion), inclusive of 8.0 x 10-6 (¶0033) and CMCs may have a coefficient of thermal expansion between 1.3-3.5 x 10-6, inclusive of 3.5 x 10-6 (consonant with the second coefficient of thermal expansion) (¶0032). BLOOM further teaches the third coefficient of thermal expansion (α-H1), may be equal to 8.0 x 10-6 (or greater than this value) and the fourth coefficient of thermal expansion (α-H2) may be equal to about 7.5 x 10-6 (or less than this value). As such, the prior art suggests the third coefficient of thermal expansion is within 50% of the first coefficient of thermal expansion, and the fourth coefficient of thermal expansion is within 300% of the second coefficient of thermal expansion (e.g., first and third coefficient equal to 8.0 x 10-6; second coefficient 3.5 x 10-6 and fourth coefficient 7.5 x 10-6). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the assembly such that the third coefficient of thermal expansion is within 50% of the first coefficient of thermal expansion, and wherein the fourth coefficient of thermal expansion is within 300% of the second coefficient of thermal expansion, for the reasons discussed above in Claim 21. 
Re Claim 23, CALVEZ in view of BLOOM teaches the flow path assembly as in claim 21 as discussed above, and further teaches wherein the first coefficient of thermal expansion is greater than the second coefficient of thermal expansion (CALVEZ 3:41-52; see also BLOOM ¶¶0032-0033). 
Re Claim 24, CALVEZ in view of BLOOM teaches the flow path assembly as in claim 21, but as discussed so far fails to teach wherein the at least two different materials comprise at least two different metal alloys. BLOOM further teaches the at least two different materials comprise at least two different metals and using metal alloys such as nickel or cobalt based superalloys (¶¶0033, 0038-0040). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the assembly such that the at least two different materials comprise at least two different metal alloys, for the reasons discussed in Claim 21. The selection of a known material, in the instant case a metal superalloy, based on its suitability for its intended use supports a prima facie obviousness determination. In re Leshin, 277 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07.
Re Claim 25, CALVEZ in view of BLOOM teaches the flow path assembly as in claim 21, but as discussed so far fails to teach the at least two different materials comprise a first metal at the first end and a second metal at the second end. 
	BLOOM further teaches the at least two different materials comprise a first metal at the first end and a second metal at the second end (¶¶0038-0040). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the assembly such that the at least two different materials comprise a first metal at the first end and a second metal at the second end, for the reasons discussed in Claim 21 above. 
Re Claim 29, CALVEZ in view of BLOOM teaches the flow path assembly as in claim 21. CALVEZ further teaches the ceramic material comprises a ceramic matrix composite (3:6-28). 
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over CALVEZ in view of BLOOM as applied above, further in view of PICARD. 
Re Claim 26, CALVEZ in view of BLOOM teaches the flow path assembly as in claim 25 as discussed above, the first metal having a different composition than the second metal (bi-metallic), but as discussed so far fails to teach wherein the first metal comprises a nickel-based alloy or an iron-based alloy, and wherein the second metal comprises a tungsten-based alloy or an iron-based alloy. 
	BLOOM notes that the third/fourth coefficients of thermal expansion of the first and second metals are matched to the respective mounting components (of which one is metal and the other is CMC; ¶0048). BLOOM further teaches nickel-based alloys may be used for metal structural components (and non-structural components), such as the outer casing, with a coefficient of thermal expansion of 8.3 to 8.5 x 10-6 (¶0033) and CMCs may have a coefficient of thermal expansion of 1.3 to 3.5 x 10-6 (¶0032). Moreover, tungsten-based alloys were known in the art to provide a coefficient of thermal expansion of 2.0 x 10-6 (PICARD 1:21-32, 2:17-32, claims 1-3). It -6) and the second metal comprises a tungsten-based alloy (e.g., the tungsten alloy having a coefficient of thermal expansion of about 2.0 x 10-6 consonant with a CMC having a similar CTE), in order to facilitate the first end of the mounting component configured to expand in a manner consonant with the with the outer casing and the second end of the mounting component configured to expand in a manner consonant with the with the ceramic structure, such that the coefficients thermal expansion are matched and expand in similar fashion (BLOOM ¶0048).
Re Claims 27-28, CALVEZ in view of BLOOM teaches the flow path assembly as in claim 21 as discussed above, but as discussed so far fails to teach wherein the third coefficient of thermal expansion is within 25% / 10% of the first coefficient of thermal expansion, and wherein the fourth coefficient of thermal expansion is within 25% / 200% of the second coefficient of thermal expansion. 
BLOOM further teaches metals may have coefficients of thermal expansion ranging between 7.8 to 8.5 x10-6 (consonant with the first coefficient of thermal expansion), inclusive of 8.0 x 10-6 (¶0033) and the third coefficient of thermal expansion (α-H1), may be equal to 8.0 x 10-6 (or greater than this value) As such, BLOOM suggests the third coefficient of thermal expansion is within 50% of the first coefficient of thermal expansion. At the time of the invention, there was a recognized design need to select materials and thermal coefficients for the outer casing and mounting component in the art (BLOOM ¶0048), with a finite number of identified, predictable potential solutions (BLOOM ¶¶0032-0033, 0038-0030), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (BLOOM ¶¶0032-0033, 0038-0040). Thus, providing the third coefficient of thermal expansion is within 25% / 10% of the first coefficient of thermal expansion would have been "obvious to try" for one of ordinary skill in the art and therefore would have been obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143 (I) E. In doing so, the first/third thermal coefficients would have been matched closely, consonant with the teachings of BLOOM at ¶0048, in order to facilitate the first end of the mounting component configured to expand in a manner consonant with the with the outer casing, such that the coefficients thermal expansion are matched and expand in similar fashion (BLOOM ¶0048).
Likewise, BLOOM further teaches CMCs may have a coefficient of thermal expansion between 1.3-3.5 x 10-6, inclusive of 2.0 x 10-6 (consonant with the second coefficient of thermal expansion) (¶0032) and that the fourth coefficient of thermal expansion (α-H2) may be about 7.5 x 10-6 or less. BLOOM further notes the second/fourth thermal coefficients are to be matched (¶0048). Consonant with that of CMCs, tungsten-based alloys were known in the art to provide a coefficient of thermal expansion of 2.0 x 10-6 (PICARD 1:21-32, 2:17-32, claims 1-3). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fourth coefficient of thermal expansion is within 25% / 200% of the second coefficient of thermal expansion, in order to facilitate the second end of the mounting component configured to expand in a manner consonant with the with the ceramic structure, such that the coefficients thermal expansion are matched and expand in similar fashion (BLOOM ¶0048). The selection of a known material, in the instant case a tungsten alloy, based on its suitability for its intended use supports a prima facie obviousness determination. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07.



Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over CALVEZ in view of BLOOM as applied above, further in view of AUMONT. 
Re Claim 30, CALVEZ in view of BLOOM teaches the flow path assembly as in claim 21. CALVEZ further teaches the ceramic structure is an unitary outer wall that includes a combustor portion extending through a combustion section of the gas turbine engine (3:6-40, Figs. 1-3). However, CALVEZ in view of BLOOM fails to but fails to teach wherein the ceramic structure is an unitary outer wall that includes the combustor portion extending through the combustion section of the gas turbine engine and a turbine portion extending through a first turbine stage of a turbine section of the gas turbine engine, the combustor portion and the turbine portion being integrally formed as a single unitary structure. 
AUMONT teaches a ceramic structure [13, 23] that is an unitary outer wall that includes a combustor portion 13 extending through a combustion section 10 of a gas turbine engine and a turbine portion 23 extending through a first turbine stage (inlet stage) of a turbine section of the gas turbine engine, the combustor portion and the turbine portion being integrally formed as a single unitary structure (4:9-43). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the ceramic structure so it is a unitary outer wall that includes the combustor portion extending through the combustion section of the gas turbine engine and a turbine portion extending through a first turbine stage of a turbine section of the gas turbine engine, the combustor portion and the turbine portion being integrally formed as a single unitary structure, in order to advantageously integrally form the combustor liner and turbine inlet stage as a single structure (AUMONT 4:9-43). 




Re Claim 31, CALVEZ in view of BLOOM and AUMONT teaches the flow path assembly as in claim 30 as discussed above. CALVEZ further teaches a ring 78a surrounding the ceramic structure and positioned adjacent to the mounting component (Fig. 1, 3:65 to 4:7) so as to mechanically restrain radial thermal growth of the mounting component at the second end (2:5-29, 3:64 o 4:4, 4:55-60). 
The recitation “so as to mechanically restrain radial thermal growth of the mounting component at the second end” is a functional recitation of intended use and is accorded little patentable weight because it does not distinguish the claimed invention in terms of structure. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114. In the instant case, ring 78a of CALVEZ surrounds the ceramic structure and is positioned adjacent to the mounting component and ceramic structure, being fixed to each, such that combustor remains radially restrained/centered (2:5-29, 3:64 o 4:4, 4:55-60). As such, it is capable of meeting the intended use “so as to mechanically restrain radial thermal growth of the mounting component at the second end” and the functional recitation fails to patentably distinguish over the prior art. 






Re Claim 32, CALVEZ in view of BLOOM and AUMONT teaches the flow path assembly as in claim 31 as discussed above, wherein the ring comprises a material having a fifth coefficient of thermal expansion (inherent). However, CALVEZ in view of BLOOM and AUMONT as discusses so far fails to teach the fifth coefficient is within 10% of the second coefficient of thermal expansion. 
CALVEZ further notes the ring 78a is a ceramic composite and may be attached to the ceramic composite combustion chamber 26 by brazing, stitching and/or implantation (3:64 to 4:7).  AUMONT teaches it is advantageous to provide a first CMC material component and a second attached CMC material component of the same composition of CMC material (4:26-44). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the CMC material of ring (78a) and the CMC material of the ceramic structure (26) of CALVEZ such that they have the same composition, and thus the fifth coefficient of thermal expansion is equal to that of (i.e., within 10% of) the second coefficient of thermal expansion, in order to advantageously reduce the number of materials used and/or to facilitate brazing (AUMONT 3:26-31).











Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over CALVEZ in view of AUMONT. 
Re Claims 33 & 34, CALVEZ teaches a flow path assembly of a gas turbine engine, the flow path assembly comprising: an outer casing [12a, 12b] comprising a metal material (2:58-64) having a first coefficient of thermal expansion (3:41-43); a ceramic structure 26 comprising a ceramic material (3:12-28) having a second coefficient of thermal expansion (3:41-43); a mounting component [one tongue 58] having a first end 62 attached to the outer casing (via ring 66a and fixing means 52) and having a second end 70 attached to the ceramic structure (via fixing means 74 and ring 78a) (3:54 to 4:21); and a ring 78a surrounding the ceramic structure and positioned adjacent to the mounting component (Fig. 1, 3:65 to 4:7) so as to mechanically restrain radial thermal growth of the mounting component at the second end (2:5-29, 3:64 o 4:4, 4:55-60), the ring has a third coefficient of thermal expansion (inherent). However, CALVEZ as discussed so far fails to teach the third coefficient of thermal expansion is within 10% of the second coefficient of thermal expansion. 
CALVEZ further notes the ceramic composite ring 78a may be attached to the ceramic composite combustion chamber 26 by brazing, stitching and/or implantation (3:64 to 4:7) and AUMONT teaches it is advantageous to provide a first CMC material component and a second attached CMC material component of the same composition of CMC material (4:26-44). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the CMC material of ring (78a) and the CMC material of the ceramic structure (26) of CALVEZ such that they have the same composition, and thus the third coefficient of thermal expansion is equal to that of (i.e., within 10% of and within 1% of) the second coefficient of thermal expansion, in order to advantageously reduce the number of materials used and/or to facilitate brazing (AUMONT 3:26-31). 
The recitation “so as to mechanically restrain radial thermal growth of the mounting component at the second end” is a functional recitation of intended use and is accorded little patentable weight because it does not distinguish the claimed invention in terms of structure. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114. In the instant case, ring 78a of CALVEZ surrounds the ceramic structure and is positioned adjacent to the mounting component and ceramic structure, being fixed to each, such that combustor remains radially restrained/centered (2:5-29, 3:64 o 4:4, 4:55-60). As such, it is capable of meeting the intended use “so as to mechanically restrain radial thermal growth of the mounting component at the second end” and the functional recitation fails to patentably distinguish over the prior art. 
Re Claim 35, CALVEZ in view of AUMONT teaches the flow path assembly as in claim 33. As noted above, CALVEZ teaches the ring comprises another ceramic material (ring 78a is a ceramic composite attached to the ceramic composite combustion chamber 26 by brazing, stitching and/or implantation 3:64 to 4:7)
Re Claim 36, CALVEZ in view of AUMONT teaches the flow path assembly as in claim 33. As noted above, CALVEZ in view of AUMONT renders obvious providing the ring so the ceramic material making up the ring comprises the ceramic material having the second coefficient of thermal expansion of the ceramic structure, i.e., the additional material of the ring is of the same composition as the material of the ceramic structure. 
Re Claim 37, CALVEZ in view of AUMONT teaches the flow path assembly as in claim 33. CALVEZ further teaches at least one additional mounting component [another tongue 58] attached on a first end 62 to the outer casing (via ring 66a) and attached on a second end 70 to the ceramic structure (via fixing means 74 and ring 78a) to center the ceramic structure within the outer casing (2:5-29, 3:64 o 4:4, 4:55-60). 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over CALVEZ in view of BLOOM.  
Re Claim 38, CALVEZ teaches a flow path assembly of a gas turbine engine, the flow path assembly comprising: an outer casing [12a, 12b] comprising a metal material (2:58-64) having a first coefficient of thermal expansion (3:41-43); a ceramic structure 26 comprising a ceramic material having a second coefficient of thermal expansion (3:41-43) (3:12-28), wherein the ceramic structure comprises a ceramic matrix composite (3:6-28); and a mounting component [one tongue 58] having a first end 62 of a third coefficient of thermal expansion (inherent) attached to the outer casing (via ring 66a and fixing means 52) and having a second end 70 of a fourth coefficient of thermal expansion (inherent) attached to the ceramic structure (via fixing means 74 and ring 78a) (3:54 to 4:21). However, CALVEZ fails to teach wherein the mounting component comprises at least two different metal materials transitioning from a first metal at the first end to a second metal at the second end such that the third coefficient of thermal expansion is higher than the fourth coefficient of thermal expansion. 
BLOOM teaches an analogous assembly including an outer casing [136, 182] comprising a metal material having a first coefficient of thermal expansion (¶¶0033, 0046; Figs. 2-3); a ceramic structure 108 comprising a ceramic material having a second coefficient of thermal expansion (¶0032; Figs. 2-3); and a mounting component [148, 166] having a first end 170 of a third coefficient of thermal expansion (α-H1) and a second end (172) of a fourth coefficient of thermal expansion (α-H2). BLOOM teaches wherein the mounting component comprises at least two different metal materials transitioning from a first metal at the first end to a second metal at the second end such that the third coefficient of thermal expansion is higher than the fourth coefficient of thermal expansion (¶¶0038-0040). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the assembly of CALVEZ such that the mounting component comprises at least two different metal materials transitioning from a first metal at the first end to a second metal at the second end such that the third coefficient of thermal expansion is higher than the fourth coefficient of thermal expansion as taught by BLOOM, in order to facilitate respective ends of the mounting component that are configured to expand in a manner consonant with the corresponding one of the ceramic structure and outer casing and/or such that coefficients of thermal expansion are matched (BLOOM ¶0048).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over CALVEZ in view of BLOOM as applied above in claim 38 and further in view of PICARD. 
Re Claim 39, CALVEZ in view of BLOOM teaches the flow path assembly as in claim 38 as discussed above, the first metal having a different composition than the second metal (bi-metallic), but as discussed so far fails to teach wherein the first metal comprises a nickel-based alloy or an iron-based alloy, and wherein the second metal comprises a tungsten-based alloy or an iron-based alloy. 
BLOOM notes that the third/fourth coefficients of thermal expansion of the first and second metals are matched to the respective mounting components (of which one is metal and the other is CMC; ¶0048). BLOOM further teaches nickel-based alloys may be used for metal structural components (and non-structural components), such as the outer casing, with a coefficient of thermal expansion of 8.3 to 8.5 x 10-6 (¶0033) and CMCs may have a coefficient of thermal expansion of 1.3 to 3.5 x 10-6 (¶0032). Moreover, tungsten-based alloys were known in the art to provide a coefficient of thermal expansion of 2.0 x 10-6 (Picard 1:21-32, 2:17-32, claims 1-3). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first metal (and outer casing) comprises a nickel-based alloy (e.g., each having a coefficient of thermal expansion of about 8.5 x 10-6) and the second metal comprises a tungsten-based alloy (e.g., the tungsten alloy having a coefficient of thermal expansion of about 2.0 x 10-6 consonant with a CMC having a similar CTE), in order to facilitate the first end of the mounting component configured to expand in a manner consonant with the with the outer casing and the second end of the mounting component configured to expand in a manner consonant with the with the ceramic structure, such that the coefficients thermal expansion are matched and expand in similar fashion (BLOOM ¶0048).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over CALVEZ in view of BLOOM as applied above in claim 38 and further in view of AUMONT.  
Re Claim 40, CALVEZ in view of BLOOM teaches the flow path assembly as in claim 30. CALVEZ further teaches the ceramic structure is a unitary outer wall that includes a combustor portion extending through a combustion section of the gas turbine engine (3:6-40, Figs. 1-3). However, CALVEZ in view of BLOOM fails to but fails to teach wherein the ceramic structure is an unitary outer wall that includes the combustor portion extending through the combustion section of the gas turbine engine and a turbine portion extending through a first turbine stage of a turbine section of the gas turbine engine, the combustor portion and the turbine portion being integrally formed as a single unitary structure. 
AUMONT teaches a ceramic structure [13, 23] that is a unitary outer wall that includes a combustor portion 13 extending through a combustion section 10 of a gas turbine engine and a turbine portion 23 extending through a first turbine stage (inlet stage) of a turbine section of the gas turbine engine, the combustor portion and the turbine portion being integrally formed as a single unitary structure (4:9-43). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the ceramic structure so it is a unitary outer wall that includes the combustor portion extending through the combustion section of the gas turbine engine and a turbine portion extending through a first turbine stage of a turbine section of the gas turbine engine, the combustor portion and the turbine portion being integrally formed as a single unitary structure, in order to advantageously integrally form the combustor liner and turbine inlet stage as a single structure (AUMONT 4:9-43). 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
FEBRUARY 26, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741